Title: From John Adams to the President of Congress, No. 57, 2 May 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     Paris, In this letter, which Congress received on 19 Feb. 1781, John Adams included an English translation of a memorial presented by the French ambassador to the States General on 26 April (given as 10 April in Wharton) that announced the repeal of the fifteen percent tariff levied by France on most Dutch goods by various decrees in 1778 and 1779, together with the return of all duties collected on Dutch goods that had entered France while the tariff was in effect. Adams also reported that news from The Hague as late as 26 April indicated that the various Dutch provinces and the States General were prepared to reject British demands for assistance under the terms of the Anglo-Dutch treaties; to grant unlimited convoys for Dutch merchant ships except those carrying goods explicitly labeled as contraband in existing treaties; and to accept Catherine II’s invitation to join in a league of armed neutrals. He then communicated the substance of an instruction that the provinces of Holland and West Friesland proposed be sent by the States General to its ambassador in London totally rejecting Lord Stormont’s justification of Como. Charles Fielding’s seizure of the Dutch convoy. John Adams then noted Sweden’s authorization of convoys, general European support for the French and Russian diplomatic position, and the general consensus in Europe that Britain now would seek peace. He disagreed with the last point, stating that “Signal Success on the part of the Allies, might compel them to it but signal Success in favor of the English, would urge them giddily on, no one can say to what lengths.” Finally, he gave the substance of a “speculative Article from Brussells” on the positions of Britain, France, Spain, and the Netherlands with regard to the Russian declaration of an armed neutrality and how it might effect the duration and outcome of the war.
    